UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6298


ANTONIO DEMETRIUS PARKER,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE; COMMONWEALTH OF VA,

                    Respondents - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00145-AJT-MSN)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Antonio Demetrius Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Demetrius Parker seeks to appeal the district court’s orders dismissing as

untimely his 28 U.S.C. § 2254 (2012) petition and denying reconsideration. The orders

are not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2012). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529

U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the

district court denies relief on procedural grounds, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Parker has not

made the requisite showing. Accordingly, we deny leave to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2